DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/22 has been entered.
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-8 and 10-17 of copending Application No. 17059783 (‘783).
Claims 1-5 and 7-16 of copending Application No. 17270191 (‘191).
  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims differ only in the recitation of properties evident in the same.
The claims are indistinct as follows:
US Application No. 16/964715                                  US Application No. ‘783 / ‘191
Claim 1 peaks					Claim 1 peaks / Claim 1 peaks			
Claim 2 peaks					Claim 2 peaks/Claim 2 RH
Claims 3 and 9-10 same			Claims 3 and 9-10 same/Claims 3, 6 same
Claim 4 same 					Claim 4 same / Claim 4 same
Claims 5-7					Claim 5-7/ Claim 7
Claims 8 same 				Claim 8 same/ Claim 5 same
Claim 11 same					Claim 11 same/ Claim 15 same
Claim 12 same					Claim 12 same/Claim 9
Claims 13-14 same				Claims 13-14 same/ Claim 11
Claims 15-16 same 				Claims 15-16 same /Claims 13-16 same

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 and 10-16 can be rejected over Yasahiro et al. (JP 2006/063147) in view of Shin et al. (US 20160062012) as evidenced by Journal of Polymer Science, https://onlinelibrary.wiley.com/doi/epdf/10.1002/pol.1958.1203112326 , and further in view of Ahn et al. (KR 20100121281) and in view of KR 20130010330 A (Shim et al.) .
 
Re claims 1-8, and 10-16, Yasahiro et al. disclose anti-reflection film comprising base material 12, hard coat layer 14, and low refractive index layer 18 (0001, 0123 as per claim 1). The base material 12 includes polyester (0132). The hard coat layer comprises binder such as acrylic resin (i.e. photocurable resin) and inorganic particles (0130, 0146 as per claim 1). Yasahiro et al.  disclose a composition for forming the low refractive index layer which comprises a ethylenically unsaturated group-containing fluoropolymer A that is crosslinked, a compound having a cage-like silsesquioxane skeleton B, i.e. polysilsesquioxane, and silica particles D (0011, 0015 as per claims 3-5). The fluoropolymer is made from a fluorine-containing compound with a reactive functional group (e.g., a radically polymerizable methacrylic group) which is photopolymerizable (0016-0018). The fluorine compound may be more specifically a compound including a polyether group (e.g., polyethylene oxide) as well as a fluorinated hydrocarbon group with one of the hydrogens of the hydrocarbon being substituted with fluorine as well as the above mentioned radically polymerizable methacrylic group (0016-0018, 0021, 0025, 0050). By including a methacrylic radically polymerizable group, a fluorine atom (substituted for a hydrogen atom), as well as a polyether group, the fluorinated compound is a polyether compound in which at least one photoreactive functional group (the methacrylic group) is substituted and at least on hydrogen is substituted with fluorine (as per claim 6). The polysilsesquioxane can include a functional group including epoxy, (meth)acrylate, and vinyl groups (0060-0063 as per claim 7).  The silica particles are hollow and have average particle diameter of 1-30 nm or 40-100 nm (0015,  0074 as per claim 8). Yasahiro et al. discloses that is it known to provide an antireflection film on a polarizing plate of a display (0002 as per claims 15-16).

There is no disclosure in Yasahiro et al. of (a) of low moisture permeable polymer film as claimed, (b) specific hard coating layer as claimed, and (c) properties as claimed.

With respect to difference (a), Yasahiro et al. discloses base material that includes includes polyester. Shin et al. discloses a polyester film used on a polarizer where the polyester is polyethylene terephthalate (abstract, 0036 as per claim 12). The polyester film has a tensile strength ratio of 3 or greater (Abstract) where the tensile strength in one direction is larger than in another perpendicular direction (abstract, 0022 as per claim 11). The polyester has a Rth retardation of 15000 or less at 550 nm (0030 as per claim 11). The polyester film has high elongation, high retardation, and prevents or reduces deterioration in image quality (0029). Given that the film is identical to that used in the present invention, it would necessarily function as a low moisture permeable polymer film.

Therefore, it would have been obvious to one of ordinary skill in the art to use the polyethylene terephthalate film of Shin et al. as the polyester base material in Yasahiro et al. in order to produce a base material that has high elongation, high retardation, and prevents or reduces deterioration in image quality and thereby arrive at the claimed invention.

With respect to difference (b), Ahn et al. discloses a hard coat film used with a polarizing plate (page 1, lines 17-20). The hard coat layer comprises acrylic binder having number average 25000-30000 in order to produce a hard coat with good flexibility and excellent curling properties and good adhesion (page 3, lines 96-113 as per claim 10).

Therefore, it would have been obvious to one of ordinary skill in the art to use the acrylic binder of Ahn et al. as the acrylic binder in the hard coat of Yasahiro et al. in order to produce hard coat with good flexibility, excellent curling properties and good adhesion, and thereby arrive at the claimed invention.

With respect to difference (c),  given that Yasahiro et al. in view of Shin et al. and Ahn et al. disclose anti-reflection film as presently claimed including low moisture permeable polymer film with tensile strength ratio and thickness direction retardation identical to that claimed, it is clear that the anti-reflection film would necessarily inherently possess the same mean of intervals, diffraction curve XRD, average reflectance, average reflectance deviation, and light transmittance deviation as claimed (as per claims 1-2, 13, and 14). 
Further Re claim 1, The combination does not disclose the organic and inorganic particles dispersed in a photocurable resin binder (note above inorganic and acrylic resins are disclosed as set forth above).
Shim teaches organic and inorganic particles dispersed in a photocurable resin acrylate or acrylic binder for improvement in antiglare properties. See Abstract, entire page 4, and especially paragraphs 1-8 and 10).
 Therefore, it would have been obvious to one of ordinary skill in the art to use the photocurable resin binder with organic and inorganic particles mixed and thus dispersed in the acrylic binder of Shim in the hard coat of the combination for antiglare properties.
Yashiro fails to disclose a biaxially drawn PET film with the recited ratio.
Shin discloses a biaxially drawn PET film wherein a ratio of transverse direction: machine direction tensile strength of greater than 3 [0007, 0017-0018, 0053] which overlaps the claimed range for the benefit of moisture permeability improvement, the same reason as applicant is concerned [0036, 0039]. See further the orientation degrees [007, 0017], Shin in both MD and TD.  Shin also teaches evidence of biaxially drawn PET film in: [0029-0033], esp. [30 and 33]. In addition, in some embodiments, the polyester film 120 may have a degree of biaxiality (NZ) at a wavelength of 550 nm of about 1.8 or lower.  See evidence of the PET of Shin is indeed biaxially drawn in the Journal of Polymer Science excerpt, at least pg. 511 under Synopsis heading teaching: 
[a] biaxial orientation in which the plane of the molecules tends to be parallel to the plane of the film can be detected  in the x-ray  diffraction patterns and from the birefringence measurements.  (emphasis added).
Thus, because the PET film has a degree of biaxialilty (NZ) at the wavelength recited, this degree of  biaxiality is a birefringence measurement and evidence that the film is biaxially oriented. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art to substitute, add or use the biaxially oriented PET film of Shin with the overlapping tensile of 3 for the benefit of being able to produce polyethylene terephthalate with moisture permeability improvement.


Alternative rejection for lower end of tensile strength range
Claims 1-8 and 10-16 can be rejected over Yasahiro et al. (JP 2006/063147) in view of Shin et al. (US 20160062012) and Ahn et al. (KR 20100121281) in view of KR 20130010330 A (Shim et al.) and further in view of US 2016/0368252 Sargeant et al.
 
Re claims 1-8, and 10-16, Yasahiro et al. disclose anti-reflection film comprising base material 12, hard coat layer 14, and low refractive index layer 18 (0001, 0123 as per claim 1). The base material 12 includes polyester (0132). The hard coat layer comprises binder such as acrylic resin (i.e. photocurable resin) and inorganic particles (0130, 0146 as per claim 1). Yasahiro et al.  disclose a composition for forming the low refractive index layer which comprises a ethylenically unsaturated group-containing fluoropolymer A that is crosslinked, a compound having a cage-like silsesquioxane skeleton B, i.e. polysilsesquioxane, and silica particles D (0011, 0015 as per claims 3-5). The fluoropolymer is made from a fluorine-containing compound with a reactive functional group (e.g., a radically polymerizable methacrylic group) which is photopolymerizable (0016-0018). The fluorine compound may be more specifically a compound including a polyether group (e.g., polyethylene oxide) as well as a fluorinated hydrocarbon group with one of the hydrogens of the hydrocarbon being substituted with fluorine as well as the above mentioned radically polymerizable methacrylic group (0016-0018, 0021, 0025, 0050). By including a methacrylic radically polymerizable group, a fluorine atom (substituted for a hydrogen atom), as well as a polyether group, the fluorinated compound is a polyether compound in which at least one photoreactive functional group (the methacrylic group) is substituted and at least on hydrogen is substituted with fluorine (as per claim 6). The polysilsesquioxane can include a functional group including epoxy, (meth)acrylate, and vinyl groups (0060-0063 as per claim 7).  The silica particles are hollow and have average particle diameter of 1-30 nm or 40-100 nm (0015,  0074 as per claim 8). Yasahiro et al. discloses that is it known to provide an antireflection film on a polarizing plate of a display (0002 as per claims 15-16).
There is no disclosure in Yasahiro et al. of (a) of low moisture permeable polymer film as claimed, (b) specific hard coating layer as claimed, and (c) properties as claimed.
With respect to difference (a), Yasahiro et al. discloses base material that includes includes polyester. Shin et al. discloses a polyester film used on a polarizer where the polyester is polyethylene terephthalate (abstract, 0036 as per claim 12). The polyester film has a tensile strength ratio of 3 or greater (Abstract) where the tensile strength in one direction is larger than in another perpendicular direction (abstract, 0022 as per claim 11). The polyester has a Rth retardation of 15000 or less at 550 nm (0030 as per claim 11). The polyester film has high elongation, high retardation, and prevents or reduces deterioration in image quality (0029). Given that the film is identical to that used in the present invention, it would necessarily function as a low moisture permeable polymer film.
Therefore, it would have been obvious to one of ordinary skill in the art to use the polyethylene terephthalate film of Shin et al. as the polyester base material in Yasahiro et al. in order to produce a base material that has high elongation, high retardation, and prevents or reduces deterioration in image quality and thereby arrive at the claimed invention.
With respect to difference (b), Ahn et al. discloses a hard coat film used with a polarizing plate (page 1, lines 17-20). The hard coat layer comprises acrylic binder having number average 25000-30000 in order to produce a hard coat with good flexibility and excellent curling properties and good adhesion (page 3, lines 96-113 as per claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art to use the acrylic binder of Ahn et al. as the acrylic binder in the hard coat of Yasahiro et al. in order to produce hard coat with good flexibility, excellent curling properties and good adhesion, and thereby arrive at the claimed invention.
With respect to difference (c),  given that Yasahiro et al. in view of Shin et al. and Ahn et al. disclose anti-reflection film as presently claimed including low moisture permeable polymer film with tensile strength ratio and thickness direction retardation identical to that claimed, it is clear that the anti-reflection film would necessarily inherently possess the same mean of intervals, diffraction curve XRD, average reflectance, average reflectance deviation, and light transmittance deviation as claimed (as per claims 1-2, 13, and 14). 
Further Re claim 1, The combination does not disclose the organic and inorganic particles dispersed in a photocurable resin binder (note above inorganic and acrylic resins are disclosed as set forth above).
Shim teaches organic and inorganic particles dispersed in a photocurable resin acrylate or acrylic binder for improvement in antiglare properties. See Abstract, entire page 4, and especially paragraphs 1-8 and 10).
 Therefore, it would have been obvious to one of ordinary skill in the art to use the photocurable resin binder with organic and inorganic particles mixed and thus dispersed in the acrylic binder of Shim in the hard coat of the combination for antiglare properties.
Yashiro fails to disclose a biaxially drawn PET film with the recited ratio.
Sargeant discloses a biaxially drawn PET film wherein a ratio of transverse direction: machine direction tensile strength of greater than 1.25 (0045) which overlaps the claimed range for the benefit of being able to produce polyethylene terephthalate with excellent barrier, clarity, printability, hardness, and formability (0011, 0054).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art to substitute, add or use the biaxially oriented PET film of Sargeant with the overlapping tensile of greater than 1.25 for the benefit of being able to produce polyethylene terephthalate with excellent barrier, clarity, printability, hardness, and formability (0011, 0054).


Response to Arguments
 
Applicant’s arguments 12/13/22 have been considered but are moot because the new ground of rejection is now applied still using Shin to mitigate the new amended differences as claimed and also Sargeant.    Applicant argues that the newly amended claim 1 to include the tensile strength ratio essentially is a recitation that shows the recited properties of claim 1 are not inherent.  However, this recitation is in Shin as set forth above (see [0007, 0017-18, 0029-0033, 0053] ) and the Journal of Polymer Science article.  Applicant fails to consider the clear recitation in Shin of a) the overlapping tensile strength ratio of machine and transverse directions ratio; b) the orientation degrees [007, 0017] in both MD and TD; and c) the teaching of the degree of biaxiality thus is clearly the PET film is biaxially oriented and has the overlapping ratio as claimed.  Because the compositional makeup of the films are taught, the properties are indeed inherent. Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).   
Applicant argues the low permeability however Shin clearly teaches moisture permeability is the same technical problem applicant was concerned. 
Regarding all allegations to not teaching a biaxially oriented PET film of low moisture permeability having the recited ratio and all other recited properties, note the following:  See MPEP 716.02(e)    Comparison With Closest Prior Art [R-08.2012].  A prima facie case has been established, and therefore the burden shifts to the Applicant to submit additional objective evidence of nonobviousness, such as comparative test data showing that the claimed invention possesses improved properties not expected by the prior art.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699,705, 222 USPQ 191, 196 (Fed. Cir. 1984).   Until the Applicant has convincingly argued or has provided evidence to the contrary, the rejections are maintained.  
Clearly the PET film of Shin is biaxially drawn. The claims contain properties of the exact same material. All one needs to do is test it.  Because the Patent Office does not have a DSC, GPC or measuring instruments to prove this, the burden lies with Applicant.  See MPEP 2144.03 C on inadequate general allegations.  See MPEP 2112.01 describing a similar case concerning a claimed polymer and its properties.  Lifted from the text of the MPEP 2112.01 [R-3]: “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  This citation of In re Spada is used in the MPEP, and thus it is the MPEP that has pulled the relevant facts from this case for application purposes.  The Examiner is not citing it as a discussion of the entire case. See MPEP 2112.01 II:  “(…The Board correctly found that the virtual identity of monomers [in the instant case, the same urethane and meth(acrylate) Mn ranges according to instant claims 1 and 2] and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.' ).  A chemical composition and its properties (i.e. glass transition temperatures) are inseparable.   See MPEP 2144.09 : A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” Therefore, if the prior art combinations of Yashiro teach the identical or similar chemical composition, the properties applicant discloses and/or claims are necessarily present.  


Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9250371 B2 has in Fig. 6 an antireflective film 65, encapsulation substrate 50 may include glass, a metal or a polymer, and may cover or seal the lower electrode 20, an organic emission layer 30 and an upper electrode 40 to effectively prevent moisture and/or oxygen from flowing therein.
US 20200241173 A1 (16/756,333) - dissimilar material and lacks properties.
US 20200348450 A1 (16964715) – instant application 
US 20210223438 A1 (16967465) – same PET material, inorganic particles nanometer range and light transmittance in [47].
US 20210309863 A1 (17270191) -similar see ODP above.
US 20210206935 A1 (17059783) – similar see ODP above.
US 20190004214 A1 (16064039) - lacks the low moisture permeable polymer film and properties.
US 20160077239 A1 – teaches most all but properties, lacks material and inherency. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/             Primary Examiner, Art Unit 1787